DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 COMPREHENSIVE CHIROPRACTIC CENTER, P.A., a/a/o KENNETH
                     SCHRAGER,
                      Appellant,

                                     v.

                  ALLSTATE INSURANCE COMPANY,
                             Appellee.

                               No. 4D21-207

                               [May 13, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. Di Pietro, Judge; L.T. Case Nos. 18-24344 and
16-18691 (49).

  John C. Daly, Matthew C. Barber and Christina M. Kalin of Daly &
Barber, P.A., Plantation, for appellant.

   Daniel E. Nordby of Shutts & Bowen, LLP, Tallahassee, and Garrett A.
Tozier of Shutts & Bowen, LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J. MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.